Exhibit 10.2

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 15, 2009, by and among Helicos BioSciences Corporation, a
Delaware corporation (the “Company”), and the several purchasers signatory
hereto (each a “Purchaser” and collectively, the “Purchasers”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and each Purchaser (the “Purchase
Agreement”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

 


1.             DEFINITIONS.  CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED
HEREIN THAT ARE DEFINED IN THE PURCHASE AGREEMENT SHALL HAVE THE MEANINGS GIVEN
SUCH TERMS IN THE PURCHASE AGREEMENT.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Advice” shall have the meaning set forth in Section 6(c).

 

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing” has the meaning set forth in the Purchase Agreement.

 

“Closing Date” has the meaning set forth in the Purchase Agreement.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such shares of common stock may hereinafter
be reclassified.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

 

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the 45th calendar day following the
Closing Date (or, in the event the Commission reviews and has written comments
to the Initial Registration Statement or the New Registration Statement, the
75th calendar day following the Closing Date); provided, however, that if the
Company is notified by the Commission that the Initial Registration Statement
will not be reviewed or is no longer subject to further review and comments, the
Effectiveness Deadline as to such Registration Statement shall be the fifth
(5th) Trading Day following the date on which the Company is so notified if

 

--------------------------------------------------------------------------------


 

such date precedes the dates otherwise required above; provided, further, that
if the Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.  With
respect to any Remainder Registration Statement, the 45th calendar day following
the date that the Company is eligible to file such Remainder Registration
Statement pursuant to SEC Guidance (or, in the event the Commission reviews and
has written comments to the Remainder Registration Statement, the 75th calendar
day following the date that the Company is eligible to file such Remainder
Registration Statement pursuant to SEC Guidance); provided, however, that if the
Company is notified by the Commission that the Remainder Registration Statement
will not be reviewed or is no longer subject to further review and comments, the
Effectiveness Deadline as to such Remainder Registration Statement shall be the
fifth (5th) Trading Day following the date on which the Company is so notified
if such date precedes the dates otherwise required above; provided, further,
that if the Effectiveness Deadline falls on a Saturday, Sunday or other day that
the Commission is closed for business, the Effectiveness Deadline shall be
extended to the next Business Day on which the Commission is open for business.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

 

“Event” shall have the meaning set forth in Section 2(c).

 

“Event Date” shall have the meaning set forth in Section 2(c).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the 15th calendar day following
the Closing Date, provided, however, that if the Filing Deadline falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Filing Deadline shall be extended to the next business day on which the
Commission is open for business.  With respect to any Remainder Registration
Statement, the 15th calendar day following the date that the Company is eligible
to file such Remainder Registration Statement pursuant to SEC Guidance,
provided, however, that if the Filing Deadline falls on a Saturday, Sunday or
other day that the Commission is closed for business, the Filing Deadline shall
be extended to the next business day on which the Commission is open for
business.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.

 

“Liquidated Damages” shall have the meaning set forth in Section 2(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“New Registration Statement” shall have the meaning set forth in Section 2(a).

 

2

--------------------------------------------------------------------------------


 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the NASDAQ Global Market.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” shall have the meaning set forth in the Recitals.

 

“Purchaser” or “Purchasers” shall have the meaning set forth in the Preamble.

 

“Registrable Securities” means all of (i) the Shares, (ii) the Warrant Shares
and (iii) any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing, provided, that the Holder has completed and delivered to the Company
a Selling Stockholder Questionnaire; and provided, further, that Shares and
Warrant Shares shall cease to be Registrable Securities upon the earliest to
occur of the following: (A) a sale pursuant to an effective Registration
Statement or Rule 144 under the Securities Act (in which case, only such
security sold shall cease to be a Registrable Security); or (B) becoming
eligible for sale without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner of sale restrictions by Holders who are not Affiliates of the Company
in a written opinion letter to such effect, addressed, delivered and acceptable
to the Transfer Agent and the affected Holders (assuming that such securities
and any securities issuable upon exercise, conversion or exchange of which, or
as a dividend upon which, such securities were issued or are issuable, and all
Warrants are exercised by “cashless exercise” as provided in each of the
Warrants), as reasonably determined by the Company, upon the advice of counsel
to the Company.

 

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

 

“Remainder Registration Statement” shall have the meaning set forth in
Section 2(a).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

3

--------------------------------------------------------------------------------


 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

 

“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to the Purchase Agreement.

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC
(or any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.

 

“Warrants” means the Warrants issued pursuant to the Purchase Agreement.

 

“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.

 


2.             REGISTRATION.


 


(A)           ON OR PRIOR TO THE FILING DEADLINE, THE COMPANY SHALL PREPARE AND
FILE WITH THE COMMISSION A REGISTRATION STATEMENT COVERING THE RESALE OF ALL OF
THE REGISTRABLE SECURITIES NOT ALREADY COVERED BY AN EXISTING AND EFFECTIVE
REGISTRATION STATEMENT FOR AN OFFERING TO BE MADE ON A CONTINUOUS BASIS PURSUANT
TO RULE 415 (THE “INITIAL REGISTRATION STATEMENT”).  THE INITIAL REGISTRATION
STATEMENT SHALL BE ON FORM S-3 (EXCEPT IF THE COMPANY IS THEN INELIGIBLE TO
REGISTER FOR RESALE OF THE REGISTRABLE SECURITIES ON FORM S-3, IN WHICH CASE
SUCH REGISTRATION SHALL BE ON SUCH OTHER FORM AVAILABLE TO REGISTER FOR RESALE
OF THE REGISTRABLE SECURITIES AS A SECONDARY OFFERING) SUBJECT TO THE PROVISIONS
OF SECTION 2(F) AND SHALL CONTAIN (EXCEPT IF OTHERWISE REQUIRED PURSUANT TO
WRITTEN COMMENTS RECEIVED FROM THE

 

4

--------------------------------------------------------------------------------



 


COMMISSION UPON A REVIEW OF SUCH REGISTRATION STATEMENT) THE “PLAN OF
DISTRIBUTION” SECTION ATTACHED HERETO AS ANNEX A.  NOTWITHSTANDING THE
REGISTRATION OBLIGATIONS SET FORTH IN THIS SECTION 2, IN THE EVENT THE
COMMISSION INFORMS THE COMPANY THAT ALL OF THE REGISTRABLE SECURITIES CANNOT, AS
A RESULT OF THE APPLICATION OF RULE 415, BE REGISTERED FOR RESALE AS A SECONDARY
OFFERING ON A SINGLE REGISTRATION STATEMENT, THE COMPANY AGREES TO PROMPTLY
(I) INFORM EACH OF THE HOLDERS THEREOF AND USE ITS COMMERCIALLY REASONABLE
EFFORTS TO FILE AMENDMENTS TO THE INITIAL REGISTRATION STATEMENT AS REQUIRED BY
THE COMMISSION AND/OR (II) WITHDRAW THE INITIAL REGISTRATION STATEMENT AND FILE
A NEW REGISTRATION STATEMENT (A “NEW REGISTRATION STATEMENT”), IN EITHER CASE
COVERING THE MAXIMUM NUMBER OF REGISTRABLE SECURITIES PERMITTED TO BE REGISTERED
BY THE COMMISSION, ON FORM S-3 OR SUCH OTHER FORM AVAILABLE TO REGISTER FOR
RESALE THE REGISTRABLE SECURITIES AS A SECONDARY OFFERING; PROVIDED, HOWEVER,
THAT PRIOR TO FILING SUCH AMENDMENT OR NEW REGISTRATION STATEMENT, THE COMPANY
SHALL BE OBLIGATED TO USE ITS COMMERCIALLY REASONABLE EFFORTS TO ADVOCATE WITH
THE COMMISSION FOR THE REGISTRATION OF ALL OF THE REGISTRABLE SECURITIES IN
ACCORDANCE WITH THE SEC GUIDANCE, INCLUDING WITHOUT LIMITATION, THE MANUAL OF
PUBLICLY AVAILABLE TELEPHONE INTERPRETATIONS D.29. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT AND SUBJECT TO THE PAYMENT OF LIQUIDATED DAMAGES IN
SECTION 2(C), IF ANY SEC GUIDANCE SETS FORTH A LIMITATION OF THE NUMBER OF
REGISTRABLE SECURITIES PERMITTED TO BE REGISTERED ON A PARTICULAR REGISTRATION
STATEMENT AS A SECONDARY OFFERING (AND NOTWITHSTANDING THAT THE COMPANY USED
DILIGENT EFFORTS TO ADVOCATE WITH THE COMMISSION FOR THE REGISTRATION OF ALL OR
A GREATER NUMBER OF REGISTRABLE SECURITIES), UNLESS OTHERWISE DIRECTED IN
WRITING BY A HOLDER AS TO ITS REGISTRABLE SECURITIES, THE NUMBER OF REGISTRABLE
SECURITIES TO BE REGISTERED ON SUCH REGISTRATION STATEMENT WILL FIRST BE REDUCED
BY REGISTRABLE SECURITIES NOT ACQUIRED PURSUANT TO THE PURCHASE AGREEMENT
(WHETHER PURSUANT TO REGISTRATION RIGHTS OR OTHERWISE), SECOND BY REGISTRABLE
SECURITIES REPRESENTED BY HOLDERS OF WARRANT SHARES (APPLIED, IN THE CASE THAT
SOME WARRANT SHARES MAY BE REGISTERED, TO THE HOLDERS ON A PRO RATA BASIS BASED
ON THE TOTAL NUMBER OF UNREGISTERED WARRANT SHARES HELD BY SUCH HOLDERS), AND
THIRD BY REGISTRABLE SECURITIES REPRESENTED BY SHARES (APPLIED, IN THE CASE THAT
SOME SHARES MAY BE REGISTERED, TO THE HOLDERS ON A PRO RATA BASIS BASED ON THE
TOTAL NUMBER OF UNREGISTERED SHARES HELD BY SUCH HOLDERS).  THE FOREGOING
SENTENCE IS SUBJECT TO A DETERMINATION BY THE COMMISSION THAT CERTAIN HOLDERS
MUST BE REDUCED FIRST BASED ON THE NUMBER OF SHARES HELD BY SUCH HOLDERS.  THE
COMPANY SHALL CONFIRM WITH EACH HOLDER THAT, WITH RESPECT TO ANY REGISTRABLE
SECURITIES THAT ARE REQUIRED TO BE REDUCED, THE REGISTRABLE SECURITIES HELD BY
SUCH HOLDER SHALL BE REDUCED FIRST BY THE WARRANT SHARES AND SECOND BY THE
SHARES.  IN THE EVENT THE COMPANY IS REQUIRED TO AMEND THE INITIAL REGISTRATION
STATEMENT OR FILES A NEW REGISTRATION STATEMENT PURSUANT TO SEC GUIDANCE, AS THE
CASE MAY BE, UNDER CLAUSES (I) OR (II) ABOVE OR OTHERWISE TO INCLUDE ADDITIONAL
REGISTRABLE SECURITIES, THE COMPANY WILL USE ITS COMMERCIALLY REASONABLE EFFORTS
TO FILE WITH THE COMMISSION, AS PROMPTLY AS ALLOWED BY COMMISSION OR SEC
GUIDANCE PROVIDED TO THE COMPANY OR TO REGISTRANTS OF SECURITIES IN GENERAL, ONE
OR MORE REGISTRATION STATEMENTS ON FORM S-3 OR SUCH OTHER FORM AVAILABLE TO
REGISTER FOR RESALE THOSE REGISTRABLE SECURITIES THAT WERE NOT REGISTERED FOR
RESALE ON THE INITIAL REGISTRATION STATEMENT, AS AMENDED, OR THE NEW
REGISTRATION STATEMENT (THE “REMAINDER REGISTRATION STATEMENTS”).


 


(B)           THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE
EACH REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE BY THE COMMISSION AS SOON
AS PRACTICABLE BUT IN NO EVENT LATER THAN THE EFFECTIVENESS DEADLINE FOR EACH
THE INITIAL REGISTRATION STATEMENT (AND ANY NEW REGISTRATION STATEMENT, AS
REQUIRED) AND ANY REMAINDER REGISTRATION STATEMENTS.  THE COMPANY SHALL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO KEEP THE REGISTRATION STATEMENTS CONTINUOUSLY
EFFECTIVE UNDER THE SECURITIES ACT UNTIL THE EARLIER OF (I) SUCH TIME AS ALL OF
THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT HAVE BEEN
PUBLICLY SOLD BY THE HOLDERS OR (II) THE DATE THAT ALL REGISTRABLE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT MAY BE SOLD BY NON-AFFILIATES WITHOUT
VOLUME OR MANNER OF SALE RESTRICTIONS UNDER RULE 144, WITHOUT THE REQUIREMENT
FOR THE COMPANY TO BE IN COMPLIANCE WITH THE CURRENT PUBLIC INFORMATION
REQUIREMENTS UNDER RULE 144, AS DETERMINED BY COUNSEL TO THE COMPANY PURSUANT TO
A WRITTEN OPINION LETTER TO SUCH EFFECT, ADDRESSED AND REASONABLY ACCEPTABLE TO
THE COMPANY’S TRANSFER AGENT AND THE EFFECTED HOLDERS (THE “EFFECTIVENESS
PERIOD”).  THE COMPANY SHALL REQUEST EFFECTIVENESS OF A REGISTRATION STATEMENT
AS OF 5:00 P.M. NEW YORK CITY TIME ON A TRADING DAY. 

 

5

--------------------------------------------------------------------------------



 


THE COMPANY SHALL PROMPTLY NOTIFY THE HOLDERS VIA FACSIMILE OR ELECTRONIC MAIL
OF A “.PDF” FORMAT DATA FILE OF THE EFFECTIVENESS OF A REGISTRATION STATEMENT
WITHIN ONE (1) BUSINESS DAY OF THE EFFECTIVE DATE. THE COMPANY SHALL, BY
9:30 A.M. NEW YORK CITY TIME ON THE FIRST TRADING DAY AFTER THE EFFECTIVE DATE,
FILE A FINAL PROSPECTUS WITH THE COMMISSION, AS REQUIRED BY RULE 424(B).


 


(C)           IF: (I) ANY REGISTRATION STATEMENT IS NOT FILED WITH THE
COMMISSION ON OR PRIOR TO ITS RESPECTIVE FILING DEADLINE, INCLUDING THE INITIAL
REGISTRATION STATEMENT, A NEW REGISTRATION STATEMENT OR A REMAINDER REGISTRATION
STATEMENT, (II) ANY REGISTRATION STATEMENT, AS APPLICABLE, IS NOT DECLARED
EFFECTIVE BY THE COMMISSION (OR OTHERWISE DOES NOT BECOME EFFECTIVE) FOR ANY
REASON ON OR PRIOR TO THE EFFECTIVENESS DEADLINE  OR (III) AFTER ITS EFFECTIVE
DATE, (A) SUCH REGISTRATION STATEMENT CEASES FOR ANY REASON (INCLUDING WITHOUT
LIMITATION BY REASON OF A STOP ORDER, OR THE COMPANY’S FAILURE TO UPDATE THE
REGISTRATION STATEMENT), TO REMAIN CONTINUOUSLY EFFECTIVE AS TO ALL REGISTRABLE
SECURITIES FOR WHICH IT IS REQUIRED TO BE EFFECTIVE OR (B) THE HOLDERS ARE NOT
PERMITTED TO UTILIZE THE PROSPECTUS THEREIN TO RESELL SUCH REGISTRABLE
SECURITIES, IN THE CASE OF (A) AND (B), FOR MORE THAN AN AGGREGATE OF 30 TRADING
DAYS (WHICH NEED NOT BE CONSECUTIVE) DURING ANY 12 MONTH PERIOD, OR (IV) THE
COMPANY FAILS TO FILE WITH THE SEC ANY REQUIRED REPORTS UNDER SECTION 13 OR
15(D) OF THE 1934 ACT SUCH THAT IT IS NOT IN COMPLIANCE WITH RULE 144(C)(1) AS A
RESULT OF WHICH THE HOLDERS WHO ARE NOT AFFILIATES ARE UNABLE TO SELL
REGISTRABLE SECURITIES WITHOUT RESTRICTION UNDER RULE 144 (OR ANY SUCCESSOR
THERETO) (ANY SUCH FAILURE OR BREACH IN CLAUSES (I) THROUGH (IV) ABOVE BEING
REFERRED TO AS AN “EVENT,” AND, FOR PURPOSES OF CLAUSES (I), (II) OR (IV), THE
DATE ON WHICH SUCH EVENT OCCURS, OR FOR PURPOSES OF CLAUSE (III), THE DATE ON
WHICH SUCH 30 TRADING DAY PERIOD IS EXCEEDED, BEING REFERRED TO AS AN “EVENT
DATE”), THEN IN ADDITION TO ANY OTHER RIGHTS THE HOLDERS MAY HAVE HEREUNDER OR
UNDER APPLICABLE LAW, ON EACH SUCH EVENT DATE AND ON EACH MONTHLY ANNIVERSARY OF
EACH SUCH EVENT DATE (IF THE APPLICABLE EVENT SHALL NOT HAVE BEEN CURED BY SUCH
DATE) UNTIL THE APPLICABLE EVENT IS CURED, THE COMPANY SHALL PAY TO EACH HOLDER
AN AMOUNT IN CASH, AS LIQUIDATED DAMAGES AND NOT AS A PENALTY (“LIQUIDATED
DAMAGES”), EQUAL TO 2.0% OF THE AGGREGATE PURCHASE PRICE PAID BY SUCH HOLDER
PURSUANT TO THE PURCHASE AGREEMENT FOR ANY REGISTRABLE SECURITIES HELD BY SUCH
HOLDER ON THE EVENT DATE (EXCEPT WITH RESPECT TO AN EVENT PURSUANT TO
SECTION 2(C)(III) OCCURRING BY REASON OF EXCEEDING THE SPECIFIED THIRTY (30)
TRADING DAY PERIOD, IN WHICH CASE THE AMOUNT OF THE MONTHLY LIQUIDATED DAMAGES
SHALL BE 1.0% OF THE AGGREGATE PURCHASE PRICE PAID BY SUCH HOLDER PURSUANT TO
THE PURCHASE AGREEMENT FOR ANY REGISTRABLE SECURITIES HELD BY SUCH HOLDER ON THE
EVENT DATE), WHICH REMEDY SHALL BE EXCLUSIVE OF ANY OTHER REMEDIES AVAILABLE
UNDER THIS AGREEMENT OR UNDER APPLICABLE LAW.  THE PARTIES AGREE THAT
(1) NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN OR IN THE PURCHASE
AGREEMENT, NO LIQUIDATED DAMAGES SHALL BE PAYABLE WITH RESPECT TO ANY PERIOD
AFTER THE EXPIRATION OF THE EFFECTIVENESS PERIOD (IT BEING UNDERSTOOD THAT THIS
SENTENCE SHALL NOT RELIEVE THE COMPANY OF ANY LIQUIDATED DAMAGES ACCRUING PRIOR
TO THE EFFECTIVENESS PERIOD), AND IN NO EVENT SHALL THE AGGREGATE AMOUNT OF
LIQUIDATED DAMAGES PAYABLE TO A HOLDER EXCEED, IN THE AGGREGATE, TWELVE PERCENT
(12%) OF THE AGGREGATE PURCHASE PRICE PAID BY SUCH HOLDER PURSUANT TO THE
PURCHASE AGREEMENT AND (2) IN NO EVENT SHALL THE COMPANY BE LIABLE IN ANY 30-DAY
PERIOD FOR LIQUIDATED DAMAGES UNDER THIS AGREEMENT IN EXCESS OF 2.0% OF THE
AGGREGATE PURCHASE PRICE PAID BY THE HOLDERS PURSUANT TO THE PURCHASE
AGREEMENT.  IF THE COMPANY FAILS TO PAY ANY LIQUIDATED DAMAGES PURSUANT TO THIS
SECTION 2(C) IN FULL WITHIN FIVE (5) BUSINESS DAYS AFTER THE DATE PAYABLE, THE
COMPANY WILL PAY INTEREST THEREON AT A RATE OF 1.5% PER MONTH (OR SUCH LESSER
MAXIMUM AMOUNT THAT IS PERMITTED TO BE PAID BY APPLICABLE LAW) TO THE HOLDER,
ACCRUING DAILY FROM THE DATE SUCH LIQUIDATED DAMAGES ARE DUE UNTIL SUCH AMOUNTS,
PLUS ALL SUCH INTEREST THEREON, ARE PAID IN FULL.  THE LIQUIDATED DAMAGES
PURSUANT TO THE TERMS HEREOF SHALL APPLY ON A DAILY PRO-RATA BASIS FOR ANY
PORTION OF A MONTH PRIOR TO THE CURE OF AN EVENT, EXCEPT IN THE CASE OF THE
FIRST EVENT DATE.  THE COMPANY SHALL NOT BE LIABLE FOR LIQUIDATED DAMAGES UNDER
THIS AGREEMENT AS TO ANY REGISTRABLE SECURITIES WHICH ARE NOT PERMITTED BY THE
COMMISSION TO BE INCLUDED IN A REGISTRATION STATEMENT DUE SOLELY TO SEC GUIDANCE
FROM THE TIME THAT IT IS DETERMINED THAT SUCH REGISTRABLE SECURITIES ARE NOT
PERMITTED TO BE REGISTERED UNTIL SUCH TIME AS THE PROVISIONS OF THIS AGREEMENT
AS TO THE REMAINDER REGISTRATION STATEMENTS REQUIRED TO BE FILED HEREUNDER ARE
TRIGGERED, IN WHICH CASE THE PROVISIONS OF THIS SECTION 2(C) SHALL ONCE AGAIN
APPLY.  IN SUCH CASE, THE LIQUIDATED DAMAGES SHALL BE CALCULATED TO ONLY APPLY
TO THE PERCENTAGE OF REGISTRABLE SECURITIES WHICH

 

6

--------------------------------------------------------------------------------



 


ARE PERMITTED IN ACCORDANCE WITH SEC GUIDANCE TO BE INCLUDED IN SUCH
REGISTRATION STATEMENT.  THE COMPANY MAY REQUIRE, FROM TIME TO TIME, INFORMATION
BY A HOLDER THAT IS NECESSARY TO COMPLETE THE REGISTRATION STATEMENT IN
ACCORDANCE WITH THE REQUIREMENTS OF THE SECURITIES ACT.  IN THE EVENT OF THE
FAILURE BY SUCH HOLDER TO COMPLY WITH THE COMPANY’S REQUEST WITHIN FIFTEEN (15)
DAYS FROM THE DATE OF SUCH REQUEST, THE COMPANY SHALL BE PERMITTED TO EXCLUDE
SUCH HOLDER FROM A REGISTRATION STATEMENT, WITHOUT BEING SUBJECT TO THE PAYMENT
OF LIQUIDATED DAMAGES TO SUCH HOLDER. AT SUCH TIME THAT SUCH HOLDER COMPLIES
WITH THE COMPANY’S REQUEST THE COMPANY SHALL USE ITS BEST EFFORTS TO INCLUDE
SUCH HOLDER ON THE REGISTRATION STATEMENT.


 


(D)           EACH HOLDER AGREES TO FURNISH TO THE COMPANY A COMPLETED SELLING
STOCKHOLDER QUESTIONNAIRE NOT MORE THAN FIVE (5) TRADING DAYS FOLLOWING THE DATE
OF THIS AGREEMENT. AT LEAST TEN (10) TRADING DAYS PRIOR TO THE FIRST ANTICIPATED
FILING DATE OF A REGISTRATION STATEMENT FOR ANY REGISTRATION UNDER THIS
AGREEMENT, THE COMPANY WILL NOTIFY EACH HOLDER OF THE INFORMATION THE COMPANY
REQUIRES FROM THAT HOLDER OTHER THAN THE INFORMATION CONTAINED IN THE SELLING
STOCKHOLDER QUESTIONNAIRE, IF ANY, WHICH SHALL BE COMPLETED AND DELIVERED TO THE
COMPANY PROMPTLY UPON REQUEST AND, IN ANY EVENT, WITHIN THREE (3) TRADING DAYS
PRIOR TO THE APPLICABLE ANTICIPATED FILING DATE.  EACH HOLDER FURTHER AGREES
THAT IT SHALL NOT BE ENTITLED TO BE NAMED AS A SELLING SECURITYHOLDER IN THE
REGISTRATION STATEMENT OR USE THE PROSPECTUS FOR OFFERS AND RESALES OF
REGISTRABLE SECURITIES AT ANY TIME, UNLESS SUCH HOLDER HAS RETURNED TO THE
COMPANY A COMPLETED AND SIGNED SELLING STOCKHOLDER QUESTIONNAIRE AND A RESPONSE
TO ANY REQUESTS FOR FURTHER INFORMATION AS DESCRIBED IN THE PREVIOUS SENTENCE.
IF A HOLDER OF REGISTRABLE SECURITIES RETURNS A SELLING STOCKHOLDER
QUESTIONNAIRE OR A REQUEST FOR FURTHER INFORMATION, IN EITHER CASE, AFTER ITS
RESPECTIVE DEADLINE, THE COMPANY SHALL USE ITS COMMERCIALLY BEST EFFORTS AT THE
EXPENSE OF THE HOLDER WHO FAILED TO RETURN THE SELLING STOCKHOLDER QUESTIONNAIRE
OR TO RESPOND FOR FURTHER INFORMATION TO TAKE SUCH ACTIONS AS ARE REQUIRED TO
NAME SUCH HOLDER AS A SELLING SECURITY HOLDER IN THE REGISTRATION STATEMENT OR
ANY PRE-EFFECTIVE OR POST-EFFECTIVE AMENDMENT THERETO AND TO INCLUDE (TO THE
EXTENT NOT THERETOFORE INCLUDED) IN THE REGISTRATION STATEMENT THE REGISTRABLE
SECURITIES IDENTIFIED IN SUCH LATE SELLING STOCKHOLDER QUESTIONNAIRE OR REQUEST
FOR FURTHER INFORMATION. EACH HOLDER ACKNOWLEDGES AND AGREES THAT THE
INFORMATION IN THE SELLING STOCKHOLDER QUESTIONNAIRE OR REQUEST FOR FURTHER
INFORMATION AS DESCRIBED IN THIS SECTION 2(D) WILL BE USED BY THE COMPANY IN THE
PREPARATION OF THE REGISTRATION STATEMENT AND HEREBY CONSENTS TO THE INCLUSION
OF SUCH INFORMATION IN THE REGISTRATION STATEMENT.


 


(E)           [RESERVED.]


 


(F)            IN THE EVENT THAT FORM S-3 IS NOT  AVAILABLE FOR THE REGISTRATION
OF THE RESALE OF REGISTRABLE SECURITIES HEREUNDER, THE COMPANY SHALL
(I) REGISTER THE RESALE OF THE REGISTRABLE SECURITIES ON ANOTHER APPROPRIATE
FORM REASONABLY ACCEPTABLE TO THE HOLDERS AND (II) UNDERTAKE TO REGISTER THE
REGISTRABLE SECURITIES ON FORM S-3 PROMPTLY AFTER SUCH FORM IS AVAILABLE,
PROVIDED THAT THE COMPANY SHALL MAINTAIN THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT THEN IN EFFECT UNTIL SUCH TIME AS A REGISTRATION STATEMENT ON FORM S-3
COVERING THE REGISTRABLE SECURITIES HAS BEEN DECLARED EFFECTIVE BY THE
COMMISSION.


 

(g)           To the extent that a Holder has the right, pursuant to the terms
of an agreement entered into with the Company prior to the date hereof, to cause
the Company to register any securities issued by the Company (the “Prior
Registration Rights”), such Holder hereby waives the Prior Registration Rights
and acknowledges and agrees that the only such registration rights such Holder
has shall be set forth in this Agreement.

 

7

--------------------------------------------------------------------------------



 


3.             REGISTRATION PROCEDURES.


 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 


(A)           NOT LESS THAN FIVE (5) TRADING DAYS PRIOR TO THE FILING OF A
REGISTRATION STATEMENT AND NOT LESS THAN THREE (3) TRADING DAY PRIOR TO THE
FILING OF ANY RELATED PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO (EXCEPT
FOR ANNUAL REPORTS ON FORM 10-K, QUARTERLY REPORTS ON FORM 10-Q AND CURRENT
REPORTS ON FORM 8-K AND ANY SIMILAR OR SUCCESSOR REPORTS), THE COMPANY SHALL,
(I) FURNISH TO THE HOLDER COPIES OF SUCH REGISTRATION STATEMENT, PROSPECTUS OR
AMENDMENT OR SUPPLEMENT THERETO, AS PROPOSED TO BE FILED, WHICH DOCUMENTS WILL
BE SUBJECT TO THE REVIEW OF SUCH HOLDER (IT BEING ACKNOWLEDGED AND AGREED THAT
IF A HOLDER DOES NOT OBJECT TO OR COMMENT ON THE AFOREMENTIONED DOCUMENTS WITHIN
SUCH FIVE (5) TRADING DAY OR THREE (3) TRADING DAY PERIOD, AS THE CASE MAY BE,
THEN THE HOLDER SHALL BE DEEMED TO HAVE CONSENTED TO AND APPROVED THE USE OF
SUCH DOCUMENTS), AND (II) CAUSE ITS OFFICERS AND DIRECTORS, COUNSEL AND
INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS TO RESPOND TO SUCH INQUIRIES AS SHALL
BE REASONABLY NECESSARY, IN THE REASONABLE OPINION OF RESPECTIVE COUNSEL TO EACH
HOLDER, TO CONDUCT A REASONABLE INVESTIGATION WITHIN THE MEANING OF THE
SECURITIES ACT.  THE COMPANY SHALL NOT FILE ANY REGISTRATION STATEMENT OR
AMENDMENT OR SUPPLEMENT THERETO IN A FORM TO WHICH A HOLDER REASONABLY OBJECTS
IN GOOD FAITH, PROVIDED THAT, THE COMPANY IS NOTIFIED OF SUCH OBJECTION IN
WRITING WITHIN THE FIVE (5) TRADING DAY OR THREE (3) TRADING DAY PERIOD
DESCRIBED ABOVE, AS APPLICABLE.


 


(B)           (I)  PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS
(INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS, TO EACH REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO
KEEP SUCH REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AS TO THE APPLICABLE
REGISTRABLE SECURITIES FOR ITS EFFECTIVENESS PERIOD; (II) CAUSE THE RELATED
PROSPECTUS TO BE AMENDED OR SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT
(SUBJECT TO THE TERMS OF THIS AGREEMENT), AND, AS SO SUPPLEMENTED OR AMENDED, TO
BE FILED PURSUANT TO RULE 424; (III) RESPOND AS PROMPTLY AS REASONABLY
PRACTICABLE TO ANY COMMENTS RECEIVED FROM THE COMMISSION WITH RESPECT TO EACH
REGISTRATION STATEMENT OR ANY AMENDMENT THERETO AND, AS PROMPTLY AS REASONABLY
POSSIBLE, PROVIDE THE HOLDERS TRUE AND COMPLETE COPIES OF ALL CORRESPONDENCE
FROM AND TO THE COMMISSION RELATING TO SUCH REGISTRATION STATEMENT OTHER THAN
ANY INFORMATION THAT WOULD RESULT IN THE DISCLOSURE TO THE HOLDERS OF MATERIAL
AND NON-PUBLIC INFORMATION CONCERNING THE COMPANY; AND (IV) COMPLY WITH THE
PROVISIONS OF THE SECURITIES ACT AND THE EXCHANGE ACT WITH RESPECT TO THE
DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT
UNTIL SUCH TIME AS ALL OF SUCH REGISTRABLE SECURITIES SHALL HAVE BEEN DISPOSED
OF (SUBJECT TO THE TERMS OF THIS AGREEMENT) IN ACCORDANCE WITH THE INTENDED
METHODS OF DISPOSITION BY THE HOLDERS THEREOF AS SET FORTH IN SUCH REGISTRATION
STATEMENT AS SO AMENDED OR IN SUCH PROSPECTUS AS SO SUPPLEMENTED; PROVIDED,
HOWEVER, THAT EACH PURCHASER SHALL BE RESPONSIBLE FOR THE DELIVERY OF THE
PROSPECTUS TO THE PERSONS TO WHOM SUCH PURCHASER SELLS ANY OF THE SHARES OR THE
WARRANT SHARES (INCLUDING IN ACCORDANCE WITH RULE 172 UNDER THE SECURITIES ACT),
AND EACH PURCHASER AGREES TO DISPOSE OF REGISTRABLE SECURITIES IN COMPLIANCE
WITH THE PLAN OF DISTRIBUTION DESCRIBED IN THE REGISTRATION STATEMENT AND
OTHERWISE IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS. IN
THE CASE OF AMENDMENTS AND SUPPLEMENTS TO A REGISTRATION STATEMENT WHICH ARE
REQUIRED TO BE FILED PURSUANT TO THIS AGREEMENT (INCLUDING PURSUANT TO THIS
SECTION 3(B)) BY REASON OF THE COMPANY FILING A REPORT ON FORM 10-K, FORM 10-Q
OR FORM 8-K OR ANY ANALOGOUS REPORT UNDER THE EXCHANGE ACT, THE COMPANY SHALL
HAVE INCORPORATED SUCH REPORT BY REFERENCE INTO SUCH REGISTRATION STATEMENT, IF
APPLICABLE, OR SHALL FILE SUCH AMENDMENTS OR SUPPLEMENTS WITH THE COMMISSION ON
THE SAME DAY ON WHICH THE EXCHANGE ACT REPORT WHICH CREATED THE REQUIREMENT FOR
THE COMPANY TO AMEND OR SUPPLEMENT SUCH REGISTRATION STATEMENT WAS FILED.


 


(C)           NOTIFY THE HOLDERS (WHICH NOTICE SHALL, PURSUANT TO CLAUSES
(III) THROUGH (V) HEREOF, BE ACCOMPANIED BY AN INSTRUCTION TO SUSPEND THE USE OF
THE PROSPECTUS UNTIL THE REQUISITE CHANGES HAVE BEEN MADE) AS PROMPTLY AS
REASONABLY PRACTICABLE (AND, IN THE CASE OF (I)(A) BELOW, NOT LESS THAN TWO
TRADING DAYS PRIOR TO SUCH FILING, IN THE CASE OF (III) AND (IV) BELOW, NOT MORE
THAN ONE TRADING DAY AFTER

 

8

--------------------------------------------------------------------------------



 


SUCH ISSUANCE OR RECEIPT, AND IN THE CASE OF (V) BELOW, NOT MORE THAN ONE
TRADING DAY AFTER THE OCCURRENCE OR EXISTENCE OF SUCH DEVELOPMENT) AND (IF
REQUESTED BY ANY SUCH PERSON) CONFIRM SUCH NOTICE IN WRITING NO LATER THAN ONE
TRADING DAY FOLLOWING THE DAY (I)(A) WHEN A PROSPECTUS OR ANY PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT IS PROPOSED
TO BE FILED; (B) WHEN THE COMMISSION NOTIFIES THE COMPANY WHETHER THERE WILL BE
A “REVIEW” OF SUCH REGISTRATION STATEMENT AND WHENEVER THE COMMISSION COMMENTS
IN WRITING ON ANY REGISTRATION STATEMENT (IN WHICH CASE THE COMPANY SHALL
PROVIDE TO EACH OF THE HOLDERS TRUE AND COMPLETE COPIES OF ALL COMMENTS OTHER
THAN INFORMATION THAT THE COMPANY BELIEVES WOULD CONSTITUTE MATERIAL AND
NON-PUBLIC INFORMATION); AND (C) WITH RESPECT TO EACH REGISTRATION STATEMENT OR
ANY POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BECOME EFFECTIVE; (II) OF ANY
REQUEST BY THE COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY
FOR AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT OR PROSPECTUS OR FOR
ADDITIONAL INFORMATION THAT PERTAINS TO THE HOLDERS AS “SELLING STOCKHOLDERS” OR
THE “PLAN OF DISTRIBUTION”; (III) OF THE ISSUANCE BY THE COMMISSION OR ANY OTHER
FEDERAL OR STATE GOVERNMENTAL AUTHORITY OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF A REGISTRATION STATEMENT COVERING ANY OR ALL OF THE REGISTRABLE
SECURITIES OR THE INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE; (IV) OF THE
RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE
QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF ANY OF THE REGISTRABLE
SECURITIES FOR SALE IN ANY JURISDICTION, OR THE INITIATION OR THREATENING OF ANY
PROCEEDING FOR SUCH PURPOSE; AND (V) OF THE OCCURRENCE OF ANY EVENT OR PASSAGE
OF TIME THAT MAKES THE FINANCIAL STATEMENTS INCLUDED IN A REGISTRATION STATEMENT
INELIGIBLE FOR INCLUSION THEREIN OR ANY STATEMENT MADE IN SUCH REGISTRATION
STATEMENT OR PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE
INCORPORATED THEREIN BY REFERENCE UNTRUE IN ANY MATERIAL RESPECT OR THAT
REQUIRES ANY REVISIONS TO SUCH REGISTRATION STATEMENT, PROSPECTUS OR OTHER
DOCUMENTS SO THAT, IN THE CASE OF SUCH REGISTRATION STATEMENT OR THE PROSPECTUS,
AS THE CASE MAY BE, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS, FORM OF PROSPECTUS
OR SUPPLEMENT THERETO, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE), NOT MISLEADING.


 


(D)           USE COMMERCIALLY REASONABLE EFFORTS TO AVOID THE ISSUANCE OF, OR,
IF ISSUED, OBTAIN THE WITHDRAWAL OF (I) ANY ORDER SUSPENDING THE EFFECTIVENESS
OF A REGISTRATION STATEMENT, OR (II) ANY SUSPENSION OF THE QUALIFICATION (OR
EXEMPTION FROM QUALIFICATION) OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN
ANY JURISDICTION, AS SOON AS PRACTICABLE.


 


(E)           IF REQUESTED BY A HOLDER, FURNISH TO SUCH HOLDER, WITHOUT CHARGE,
AT LEAST ONE CONFORMED COPY OF EACH REGISTRATION STATEMENT AND EACH AMENDMENT
THERETO AND ALL EXHIBITS TO THE EXTENT REQUESTED BY SUCH PERSON (INCLUDING THOSE
PREVIOUSLY FURNISHED OR INCORPORATED BY REFERENCE) PROMPTLY AFTER THE FILING OF
SUCH DOCUMENTS WITH THE COMMISSION; PROVIDED, THAT THE COMPANY SHALL HAVE NO
OBLIGATION TO PROVIDE ANY DOCUMENT PURSUANT TO THIS CLAUSE THAT IS AVAILABLE ON
THE COMMISSION’S EDGAR SYSTEM.


 


(F)            PRIOR TO ANY RESALE OF REGISTRABLE SECURITIES BY A HOLDER, USE
ITS COMMERCIALLY REASONABLE EFFORTS TO REGISTER OR QUALIFY OR COOPERATE WITH THE
SELLING HOLDERS IN CONNECTION WITH THE REGISTRATION OR QUALIFICATION (OR
EXEMPTION FROM THE REGISTRATION OR QUALIFICATION) OF SUCH REGISTRABLE SECURITIES
FOR THE RESALE BY THE HOLDER UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH
JURISDICTIONS WITHIN THE UNITED STATES AS ANY HOLDER REASONABLY REQUESTS IN
WRITING, TO KEEP EACH REGISTRATION OR QUALIFICATION (OR EXEMPTION THEREFROM)
EFFECTIVE DURING THE EFFECTIVENESS PERIOD AND TO DO ANY AND ALL OTHER ACTS OR
THINGS REASONABLY NECESSARY TO ENABLE THE DISPOSITION IN SUCH JURISDICTIONS OF
THE REGISTRABLE SECURITIES COVERED BY EACH REGISTRATION STATEMENT; PROVIDED,
THAT THE COMPANY SHALL NOT BE REQUIRED TO QUALIFY GENERALLY TO DO BUSINESS IN
ANY JURISDICTION WHERE IT IS NOT THEN SO QUALIFIED, SUBJECT THE COMPANY TO ANY
MATERIAL TAX IN ANY SUCH JURISDICTION WHERE IT IS NOT THEN SO SUBJECT OR FILE A
GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH JURISDICTION.

 

9

--------------------------------------------------------------------------------



 


(G)           IF REQUESTED BY THE HOLDERS, COOPERATE WITH THE HOLDERS TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING
REGISTRABLE SECURITIES TO BE DELIVERED TO A TRANSFEREE PURSUANT TO THE
REGISTRATION STATEMENT, WHICH CERTIFICATES SHALL BE FREE, TO THE EXTENT
PERMITTED BY THE PURCHASE AGREEMENT AND UNDER LAW, OF ALL RESTRICTIVE LEGENDS,
AND TO ENABLE SUCH REGISTRABLE SECURITIES TO BE IN SUCH DENOMINATIONS AND
REGISTERED IN SUCH NAMES AS ANY SUCH HOLDERS MAY REASONABLY REQUEST.


 


(H)           FOLLOWING THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY
SECTION 3(C)(II)-(V), AS PROMPTLY AS REASONABLY PRACTICABLE (TAKING INTO ACCOUNT
THE COMPANY’S GOOD FAITH ASSESSMENT OF ANY ADVERSE CONSEQUENCES TO THE COMPANY
AND ITS STOCKHOLDERS OF THE PREMATURE DISCLOSURE OF SUCH EVENT), PREPARE A
SUPPLEMENT OR AMENDMENT, INCLUDING A POST-EFFECTIVE AMENDMENT, TO THE AFFECTED
REGISTRATION STATEMENTS OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY
DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE, AND
FILE ANY OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED, NO
REGISTRATION STATEMENT NOR ANY PROSPECTUS WILL CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS, FORM OF
PROSPECTUS OR SUPPLEMENT THERETO, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE), NOT MISLEADING.


 


(I)            THE COMPANY MAY REQUIRE EACH SELLING HOLDER TO FURNISH TO THE
COMPANY A CERTIFIED STATEMENT AS TO (I) THE NUMBER OF SHARES OF COMMON STOCK
BENEFICIALLY OWNED BY SUCH HOLDER AND ANY AFFILIATE THEREOF, (II) ANY FINANCIAL
INDUSTRY REGULATORY AUTHORITY (“FINRA”) AFFILIATIONS, (III) ANY NATURAL PERSONS
WHO HAVE THE POWER TO VOTE OR DISPOSE OF THE COMMON STOCK AND (IV) ANY OTHER
INFORMATION AS MAY BE REQUESTED BY THE COMMISSION, FINRA OR ANY STATE SECURITIES
COMMISSION. DURING ANY PERIODS THAT THE COMPANY IS UNABLE TO MEET ITS
OBLIGATIONS HEREUNDER WITH RESPECT TO THE REGISTRATION OF REGISTRABLE SECURITIES
BECAUSE ANY HOLDER FAILS TO FURNISH SUCH INFORMATION WITHIN FIVE TRADING DAYS OF
THE COMPANY’S REQUEST, (I) ANY LIQUIDATED DAMAGES THAT ARE ACCRUING AT SUCH TIME
AS TO SUCH HOLDER SHALL ONLY BE TOLLED ONLY WITH RESPECT TO THAT HOLDER AND ONLY
IF THE LIQUIDATED DAMAGES WERE DIRECTLY CAUSED BY SUCH HOLDER FAILURE TO PROVIDE
SUCH INFORMATION; AND (II) ANY EVENT THAT MAY OTHERWISE OCCUR SOLELY BECAUSE OF
SUCH DELAY SHALL BE SUSPENDED AS TO SUCH HOLDER ONLY, UNTIL SUCH INFORMATION IS
DELIVERED TO THE COMPANY.


 


(J)            NOT PERMIT ANY SECURITIES OTHER THAN REGISTRABLE SECURITIES TO BE
INCLUDED ON ANY REGISTRATION STATEMENT.


 

(k)           If during the Effectiveness Period, the number of Registrable
Securities at any time exceeds 100% of the number of shares of Common Stock then
registered in a Registration Statement, then the Company shall file as soon as
reasonably practicable, but in any case prior to the applicable Filing Deadline,
subject to applicable SEC Guidance, an additional Registration Statement
covering the resale by the Holders of not less than the number of such
Registrable Securities.

 

(l)            Comply with all applicable rules and regulations of the
Commission.

 


4.             REGISTRATION EXPENSES.  ALL FEES AND EXPENSES INCIDENT TO THE
COMPANY’S PERFORMANCE OF OR COMPLIANCE WITH ITS OBLIGATIONS UNDER THIS AGREEMENT
(EXCLUDING ANY UNDERWRITING DISCOUNTS AND SELLING COMMISSIONS AND ALL LEGAL FEES
AND EXPENSES OF LEGAL COUNSEL FOR ANY HOLDER) SHALL BE BORNE BY THE COMPANY
WHETHER OR NOT ANY REGISTRABLE SECURITIES ARE SOLD PURSUANT TO A REGISTRATION
STATEMENT.  THE FEES AND EXPENSES REFERRED TO IN THE FOREGOING SENTENCE SHALL
INCLUDE, WITHOUT LIMITATION, (I) ALL REGISTRATION AND FILING FEES (INCLUDING,
WITHOUT LIMITATION, FEES AND EXPENSES (A) WITH RESPECT TO FILINGS REQUIRED TO BE
MADE WITH ANY TRADING MARKET ON WHICH THE COMMON STOCK IS THEN LISTED FOR
TRADING, AND (B) WITH RESPECT TO COMPLIANCE WITH APPLICABLE STATE SECURITIES OR
BLUE SKY LAWS (INCLUDING, WITHOUT LIMITATION, FEES AND DISBURSEMENTS OF COUNSEL
FOR THE COMPANY IN CONNECTION WITH BLUE SKY QUALIFICATIONS OR EXEMPTIONS OF THE
REGISTRABLE SECURITIES AND DETERMINATION OF THE ELIGIBILITY OF THE REGISTRABLE
SECURITIES FOR

 

10

--------------------------------------------------------------------------------


 


INVESTMENT UNDER THE LAWS OF SUCH JURISDICTIONS AS REQUESTED BY THE HOLDERS)),
(II) PRINTING EXPENSES (INCLUDING, WITHOUT LIMITATION, EXPENSES OF PRINTING
CERTIFICATES FOR REGISTRABLE SECURITIES AND OF PRINTING PROSPECTUSES IF THE
PRINTING OF PROSPECTUSES IS REASONABLY REQUESTED BY THE HOLDERS OF A MAJORITY OF
THE REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION STATEMENT),
(III) MESSENGER, TELEPHONE AND DELIVERY EXPENSES, (IV) FEES AND DISBURSEMENTS OF
COUNSEL FOR THE COMPANY, (V) SECURITIES ACT LIABILITY INSURANCE, IF THE COMPANY
SO DESIRES SUCH INSURANCE, AND (VI) FEES AND EXPENSES OF ALL OTHER PERSONS
RETAINED BY THE COMPANY IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  IN ADDITION, THE COMPANY SHALL BE RESPONSIBLE
FOR ALL OF ITS INTERNAL EXPENSES INCURRED IN CONNECTION WITH THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
ALL SALARIES AND EXPENSES OF ITS OFFICERS AND EMPLOYEES PERFORMING LEGAL OR
ACCOUNTING DUTIES), THE EXPENSE OF ANY ANNUAL AUDIT AND THE FEES AND EXPENSES
INCURRED IN CONNECTION WITH THE LISTING OF THE REGISTRABLE SECURITIES ON ANY
SECURITIES EXCHANGE AS REQUIRED HEREUNDER.  IN NO EVENT SHALL THE COMPANY BE
RESPONSIBLE FOR ANY UNDERWRITING, BROKER OR SIMILAR FEES OR COMMISSIONS OF ANY
HOLDER OR, EXCEPT TO THE EXTENT PROVIDED FOR IN THE TRANSACTION DOCUMENTS, ANY
LEGAL FEES OR OTHER COSTS OF THE HOLDERS.


 


5.                                     INDEMNIFICATION.


 


(A)                                  INDEMNIFICATION BY THE COMPANY.  THE
COMPANY SHALL, NOTWITHSTANDING ANY TERMINATION OF THIS AGREEMENT, INDEMNIFY,
DEFEND AND HOLD HARMLESS EACH HOLDER, THE OFFICERS, DIRECTORS, AGENTS, PARTNERS,
MEMBERS, MANAGERS, STOCKHOLDERS, AFFILIATES AND EMPLOYEES (AND ANY OTHER PERSONS
WITH A FUNCTIONALLY EQUIVALENT ROLE OF A PERSON HOLDING SUCH TITLES,
NOTWITHSTANDING A LACK OF SUCH TITLE OR ANY OTHER TITLE) OF EACH OF THEM, EACH
PERSON WHO CONTROLS ANY SUCH HOLDER (WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT) AND THE OFFICERS, DIRECTORS,
PARTNERS, MEMBERS, MANAGERS, STOCKHOLDERS, AGENTS AND EMPLOYEES (AND ANY OTHER
PERSONS WITH A FUNCTIONALLY EQUIVALENT ROLE OF A PERSON HOLDING SUCH TITLES,
NOTWITHSTANDING A LACK OF SUCH TITLE OR ANY OTHER TITLE) OF EACH SUCH
CONTROLLING PERSON, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND
AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS (INCLUDING,
WITHOUT LIMITATION, REASONABLE COSTS OF PREPARATION AND INVESTIGATION AND
REASONABLE ATTORNEYS’ FEES) AND EXPENSES (COLLECTIVELY, “LOSSES”), AS INCURRED,
THAT ARISE OUT OF OR ARE BASED UPON ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY
FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR IN ANY
PRELIMINARY PROSPECTUS, OR ARISING OUT OF OR RELATING TO ANY OMISSION OR ALLEGED
OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS OR FORM OF PROSPECTUS
OR SUPPLEMENT THERETO, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE)
NOT MISLEADING, EXCEPT TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT (A) SUCH
UNTRUE STATEMENTS, ALLEGED UNTRUE STATEMENTS, OMISSIONS OR ALLEGED OMISSIONS ARE
BASED SOLELY UPON INFORMATION REGARDING SUCH HOLDER FURNISHED IN WRITING TO THE
COMPANY BY SUCH HOLDER EXPRESSLY FOR USE THEREIN, OR TO THE EXTENT THAT SUCH
INFORMATION RELATES TO SUCH HOLDER OR SUCH HOLDER’S PROPOSED METHOD OF
DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS REVIEWED AND APPROVED BY SUCH
HOLDER EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT, SUCH PROSPECTUS OR SUCH
FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO (IT BEING
UNDERSTOOD THAT EACH HOLDER HAS APPROVED ANNEX A HERETO FOR THIS PURPOSE),
(B) IN THE CASE OF AN OCCURRENCE OF AN EVENT OF THE TYPE SPECIFIED IN
SECTION 3(C)(II)-(V), RELATED TO THE USE BY A HOLDER OF AN OUTDATED OR DEFECTIVE
PROSPECTUS AFTER THE COMPANY HAS NOTIFIED SUCH HOLDER IN WRITING THAT THE
PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR TO THE RECEIPT BY SUCH HOLDER OF
THE ADVICE CONTEMPLATED AND DEFINED IN SECTION 6(C) BELOW, BUT ONLY IF AND TO
THE EXTENT THAT FOLLOWING THE RECEIPT OF THE ADVICE THE MISSTATEMENT OR OMISSION
GIVING RISE TO SUCH LOSS WOULD HAVE BEEN CORRECTED OR (C) ANY SUCH LOSSES ARISE
OUT OF THE PURCHASER’S (OR ANY OTHER INDEMNIFIED PERSON’S) FAILURE TO SEND OR
GIVE A COPY OF THE PROSPECTUS OR SUPPLEMENT (AS THEN AMENDED OR SUPPLEMENTED),
IF REQUIRED, TO THE PERSONS ASSERTING AN UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION AT OR
PRIOR TO THE WRITTEN CONFIRMATION OF THE SALE OF REGISTRABLE SECURITIES TO SUCH
PERSON IF SUCH STATEMENT OR OMISSION WAS CORRECTED IN SUCH PROSPECTUS OR
SUPPLEMENT.  THE COMPANY SHALL NOTIFY THE HOLDERS PROMPTLY OF THE INSTITUTION,
THREAT OR ASSERTION OF ANY PROCEEDING ARISING FROM OR IN CONNECTION

 

11

--------------------------------------------------------------------------------


 


WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OF WHICH THE COMPANY IS
AWARE.  SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY
INVESTIGATION MADE BY OR ON BEHALF OF AN INDEMNIFIED PARTY (AS DEFINED IN
SECTION 5(C)) AND SHALL SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES BY
THE HOLDERS.


 


(B)                                 INDEMNIFICATION BY HOLDERS. EACH HOLDER
SHALL, SEVERALLY AND NOT JOINTLY, INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS
DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES, EACH PERSON WHO CONTROLS THE COMPANY
(WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE
EXCHANGE ACT), AND THE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES OF SUCH
CONTROLLING PERSONS, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND
AGAINST ALL LOSSES, AS INCURRED, ARISING OUT OF OR ARE BASED UPON ANY UNTRUE OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION
STATEMENT, ANY PROSPECTUS, OR ANY FORM OF PROSPECTUS, OR IN ANY AMENDMENT OR
SUPPLEMENT THERETO OR IN ANY PRELIMINARY PROSPECTUS, OR ARISING OUT OF OR
RELATING TO ANY OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF ANY
PROSPECTUS, OR ANY FORM OF PROSPECTUS OR SUPPLEMENT THERETO, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT MISLEADING (I) TO THE EXTENT, BUT
ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENTS OR OMISSIONS ARE BASED SOLELY
UPON INFORMATION REGARDING SUCH HOLDER FURNISHED IN WRITING TO THE COMPANY BY
SUCH HOLDER EXPRESSLY FOR USE THEREIN OR (II) TO THE EXTENT, BUT ONLY TO THE
EXTENT, THAT SUCH INFORMATION RELATES TO SUCH HOLDER OR SUCH HOLDER’S PROPOSED
METHOD OF DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS REVIEWED AND APPROVED
BY SUCH HOLDER EXPRESSLY FOR USE IN A REGISTRATION STATEMENT (IT BEING
UNDERSTOOD THAT THE HOLDER HAS APPROVED ANNEX A HERETO FOR THIS PURPOSE), SUCH
PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO
OR (III) IN THE CASE OF AN OCCURRENCE OF AN EVENT OF THE TYPE SPECIFIED IN
SECTION 3(C)(II)-(V), TO THE EXTENT, BUT ONLY TO THE EXTENT, RELATED TO THE USE
BY SUCH HOLDER OF AN OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS
NOTIFIED SUCH HOLDER IN WRITING THAT THE PROSPECTUS IS OUTDATED OR DEFECTIVE AND
PRIOR TO THE RECEIPT BY SUCH HOLDER OF THE ADVICE CONTEMPLATED IN SECTION 6(C). 
IN NO EVENT SHALL THE LIABILITY OF ANY SELLING HOLDER HEREUNDER BE GREATER IN
AMOUNT THAN THE DOLLAR AMOUNT OF THE NET PROCEEDS RECEIVED BY SUCH HOLDER UPON
THE SALE OF THE REGISTRABLE SECURITIES GIVING RISE TO SUCH INDEMNIFICATION
OBLIGATION.


 


(C)                                  CONDUCT OF INDEMNIFICATION PROCEEDINGS. IF
ANY PROCEEDING SHALL BE BROUGHT OR ASSERTED AGAINST ANY PERSON ENTITLED TO
INDEMNITY HEREUNDER (AN “INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY SHALL
PROMPTLY NOTIFY THE PERSON FROM WHOM INDEMNITY IS SOUGHT (THE “INDEMNIFYING
PARTY”) IN WRITING, AND THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO ASSUME
THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF COUNSEL REASONABLY SATISFACTORY
TO THE INDEMNIFIED PARTY AND THE PAYMENT OF ALL REASONABLE FEES AND EXPENSES
INCURRED IN CONNECTION WITH DEFENSE THEREOF; PROVIDED, THAT THE FAILURE OF ANY
INDEMNIFIED PARTY TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE INDEMNIFYING PARTY
OF ITS OBLIGATIONS OR LIABILITIES PURSUANT TO THIS AGREEMENT, EXCEPT (AND ONLY)
TO THE EXTENT THAT IT SHALL BE FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION (WHICH DETERMINATION IS NOT SUBJECT TO APPEAL OR FURTHER REVIEW)
THAT SUCH FAILURE SHALL HAVE MATERIALLY AND ADVERSELY PREJUDICED THE
INDEMNIFYING PARTY.


 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel

 

12

--------------------------------------------------------------------------------


 

shall be at the expense of the Indemnifying Party); provided, that the
Indemnifying Party shall not be liable for the fees and expenses of more than
one separate firm of attorneys at any time for all Indemnified Parties.  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned.  No Indemnifying Party shall, without the
prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding, is
solely for monetary damages, and does not contain an admission of wrongdoing on
the part of the Indemnified Party.

 

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5(c)) shall be paid to the Indemnified Party,
as incurred, within twenty Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder). The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 5, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action.

 


(D)                                 CONTRIBUTION.  IF A CLAIM FOR
INDEMNIFICATION UNDER SECTION 5(A) OR 5(B) IS UNAVAILABLE TO AN INDEMNIFIED
PARTY OR INSUFFICIENT TO HOLD AN INDEMNIFIED PARTY HARMLESS FOR ANY LOSSES, THEN
EACH INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT
OF SUCH LOSSES, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
FAULT OF THE INDEMNIFYING PARTY AND INDEMNIFIED PARTY IN CONNECTION WITH THE
ACTIONS, STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH LOSSES AS WELL AS ANY
OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF SUCH
INDEMNIFYING PARTY AND INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO,
AMONG OTHER THINGS, WHETHER ANY ACTION IN QUESTION, INCLUDING ANY UNTRUE OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION OF A
MATERIAL FACT, HAS BEEN TAKEN OR MADE BY, OR RELATES TO INFORMATION SUPPLIED BY,
SUCH INDEMNIFYING PARTY OR INDEMNIFIED PARTY, AND THE PARTIES’ RELATIVE INTENT,
KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH
ACTION, STATEMENT OR OMISSION.  THE AMOUNT PAID OR PAYABLE BY A PARTY AS A
RESULT OF ANY LOSSES SHALL BE DEEMED TO INCLUDE, SUBJECT TO THE LIMITATIONS SET
FORTH IN THIS AGREEMENT, ANY REASONABLE ATTORNEYS’ OR OTHER REASONABLE FEES OR
EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH ANY PROCEEDING TO THE EXTENT
SUCH PARTY WOULD HAVE BEEN INDEMNIFIED FOR SUCH FEES OR EXPENSES IF THE
INDEMNIFICATION PROVIDED FOR IN THIS SECTION 5(D) WAS AVAILABLE TO SUCH PARTY IN
ACCORDANCE WITH ITS TERMS.


 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

13

--------------------------------------------------------------------------------


 

The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

 


6.                                     MISCELLANEOUS.


 


(A)                                  REMEDIES.  IN THE EVENT OF A BREACH BY THE
COMPANY OR BY A HOLDER OF ANY OF THEIR OBLIGATIONS UNDER THIS AGREEMENT, EACH
HOLDER OR THE COMPANY, AS THE CASE MAY BE, IN ADDITION TO BEING ENTITLED TO
EXERCISE ALL RIGHTS GRANTED BY LAW AND UNDER THIS AGREEMENT, INCLUDING RECOVERY
OF DAMAGES, WILL BE ENTITLED TO SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS
AGREEMENT.  THE COMPANY AND EACH HOLDER AGREE THAT MONETARY DAMAGES WOULD NOT
PROVIDE ADEQUATE COMPENSATION FOR ANY LOSSES INCURRED BY REASON OF A BREACH BY
IT OF ANY OF THE PROVISIONS OF THIS AGREEMENT AND HEREBY FURTHER AGREES THAT, IN
THE EVENT OF ANY ACTION FOR SPECIFIC PERFORMANCE IN RESPECT OF SUCH BREACH, IT
SHALL WAIVE THE DEFENSE THAT A REMEDY AT LAW WOULD BE ADEQUATE.


 


(B)                                 COMPLIANCE.  EACH HOLDER COVENANTS AND
AGREES THAT IT WILL COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE
SECURITIES ACT AS APPLICABLE TO IT (UNLESS AN EXEMPTION THEREFROM IS AVAILABLE)
IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION
STATEMENT AND SHALL SELL THE REGISTRABLE SECURITIES ONLY IN ACCORDANCE WITH A
METHOD OF DISTRIBUTION DESCRIBED IN THE REGISTRATION STATEMENT.


 


(C)                                  DISCONTINUED DISPOSITION.  BY ITS
ACQUISITION OF REGISTRABLE SECURITIES, EACH HOLDER AGREES THAT, UPON RECEIPT OF
A NOTICE FROM THE COMPANY OF THE OCCURRENCE OF ANY EVENT OF THE KIND DESCRIBED
IN SECTION 3(C)(II)-(V), SUCH HOLDER WILL FORTHWITH DISCONTINUE DISPOSITION OF
SUCH REGISTRABLE SECURITIES UNDER A REGISTRATION STATEMENT UNTIL IT IS ADVISED
IN WRITING (THE “ADVICE”) BY THE COMPANY THAT THE USE OF THE APPLICABLE
PROSPECTUS (AS IT MAY HAVE BEEN SUPPLEMENTED OR AMENDED) MAY BE RESUMED.    THE
COMPANY MAY PROVIDE APPROPRIATE STOP ORDERS TO ENFORCE THE PROVISIONS OF THIS
PARAGRAPH.


 


(D)                                 AMENDMENTS AND WAIVERS.  THE PROVISIONS OF
THIS AGREEMENT, INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED,
MODIFIED OR SUPPLEMENTED, OR WAIVED UNLESS THE SAME SHALL BE IN WRITING AND
SIGNED BY THE COMPANY AND HOLDERS HOLDING A MAJORITY OF THE THEN OUTSTANDING
REGISTRABLE SECURITIES, INCLUDING HOLDERS OF AT LEAST TWO-THIRDS OF THE THEN
OUTSTANDING REGISTRABLE SECURITIES HELD BY HOLDERS WHO ARE NOT INSIDE INVESTORS
(AS SUCH TERM IS DEFINED IN THE PURCHASE AGREEMENT), PROVIDED THAT ANY PARTY MAY
GIVE A WAIVER AS TO ITSELF.  NOTWITHSTANDING THE FOREGOING,  A WAIVER OR CONSENT
TO DEPART FROM THE PROVISIONS HEREOF WITH RESPECT TO A MATTER THAT RELATES
EXCLUSIVELY TO THE RIGHTS OF HOLDERS AND THAT DOES NOT DIRECTLY OR INDIRECTLY
AFFECT THE RIGHTS OF OTHER HOLDERS MAY BE GIVEN BY HOLDERS OF ALL OF THE
REGISTRABLE SECURITIES TO WHICH SUCH WAIVER OR CONSENT RELATES; PROVIDED,
HOWEVER, THAT THE PROVISIONS OF THIS SENTENCE MAY NOT BE AMENDED, MODIFIED, OR
SUPPLEMENTED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THE IMMEDIATELY
PRECEDING SENTENCE.


 


(E)                                  NOTICES.  ANY AND ALL NOTICES OR OTHER
COMMUNICATIONS OR DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER
SHALL BE DELIVERED AS SET FORTH IN THE PURCHASE AGREEMENT.


 


(F)                                    SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED
ASSIGNS OF EACH OF THE PARTIES AND SHALL INURE TO THE BENEFIT OF EACH HOLDER. 
NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY
PARTY OTHER THAN THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
ANY RIGHTS, REMEDIES, OBLIGATIONS, OR LIABILITIES UNDER OR BY REASON OF THIS
AGREEMENT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT.  THE COMPANY MAY NOT
ASSIGN ITS RIGHTS (EXCEPT BY MERGER OR IN CONNECTION WITH ANOTHER ENTITY
ACQUIRING ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS) OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF ALL

 

14

--------------------------------------------------------------------------------


 


THE HOLDERS OF THE THEN OUTSTANDING REGISTRABLE SECURITIES.  EACH HOLDER MAY
ASSIGN ITS RESPECTIVE RIGHTS HEREUNDER IN THE MANNER AND TO THE PERSONS AS
PERMITTED UNDER THE PURCHASE AGREEMENT.


 


(G)                                 EXECUTION AND COUNTERPARTS.  THIS AGREEMENT
MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED
SHALL BE DEEMED TO BE AN ORIGINAL AND, ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN
COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT
BEING UNDERSTOOD THAT BOTH PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE
EVENT THAT ANY SIGNATURE IS DELIVERED BY FACSIMILE TRANSMISSION OR BY E-MAIL
DELIVERY OF A “.PDF” FORMAT DATA FILE, SUCH SIGNATURE SHALL CREATE A VALID AND
BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS
EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE OR “.PDF”
SIGNATURE WERE THE ORIGINAL THEREOF.


 


(H)                                 GOVERNING LAW.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF THE PURCHASE AGREEMENT.


 


(I)                                     CUMULATIVE REMEDIES.  THE REMEDIES
PROVIDED HEREIN ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER REMEDIES PROVIDED
BY LAW.


 


(J)                                     SEVERABILITY. IF ANY TERM, PROVISION,
COVENANT OR RESTRICTION OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE
TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN
FULL FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED,
AND THE PARTIES HERETO SHALL USE THEIR GOOD FAITH REASONABLE EFFORTS TO FIND AND
EMPLOY AN ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT
AS THAT CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION.  IT IS
HEREBY STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY
WOULD HAVE EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS
WITHOUT INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL,
VOID OR UNENFORCEABLE.


 


(K)                                  HEADINGS.  THE HEADINGS IN THIS AGREEMENT
ARE FOR CONVENIENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT  THE MEANING
HEREOF.


 


(L)                                     INDEPENDENT NATURE OF PURCHASERS’
OBLIGATIONS AND RIGHTS.  THE OBLIGATIONS OF EACH PURCHASER UNDER THIS AGREEMENT
ARE SEVERAL AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER HEREUNDER,
AND NO PURCHASER SHALL BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE
OBLIGATIONS OF ANY OTHER PURCHASER HEREUNDER.  THE DECISION OF EACH PURCHASER TO
PURCHASE THE SHARES AND WARRANTS PURSUANT TO THE TRANSACTION DOCUMENTS HAS BEEN
MADE INDEPENDENTLY OF ANY OTHER PURCHASER. NOTHING CONTAINED HEREIN OR IN ANY
OTHER AGREEMENT OR DOCUMENT DELIVERED AT ANY CLOSING, AND NO ACTION TAKEN BY ANY
PURCHASER PURSUANT HERETO OR THERETO, SHALL BE DEEMED TO CONSTITUTE THE
PURCHASERS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND
OF ENTITY, OR CREATE A PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN
CONCERT WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.  EACH PURCHASER ACKNOWLEDGES THAT NO OTHER PURCHASER HAS ACTED
AS AGENT FOR SUCH PURCHASER IN CONNECTION WITH MAKING ITS INVESTMENT HEREUNDER
AND THAT NO PURCHASER WILL BE ACTING AS AGENT OF SUCH PURCHASER IN CONNECTION
WITH MONITORING ITS INVESTMENT IN THE SHARES AND WARRANTS OR ENFORCING ITS
RIGHTS UNDER THE TRANSACTION DOCUMENTS. EACH PURCHASER SHALL BE ENTITLED TO
PROTECT AND ENFORCE ITS RIGHTS, INCLUDING, WITHOUT LIMITATION, THE RIGHTS
ARISING OUT OF THIS AGREEMENT, AND IT SHALL NOT BE NECESSARY FOR ANY OTHER
PURCHASER TO BE JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH
PURPOSE.  THE COMPANY ACKNOWLEDGES THAT EACH OF THE PURCHASERS HAS BEEN PROVIDED
WITH THE SAME REGISTRATION RIGHTS AGREEMENT FOR THE PURPOSE OF CLOSING A
TRANSACTION WITH MULTIPLE PURCHASERS AND NOT BECAUSE IT WAS REQUIRED OR
REQUESTED TO DO SO BY ANY PURCHASER.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

HELICOS BIOSCIENCES CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES OF HOLDERS TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

NAME OF INVESTING ENTITY

 

 

 

 

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

 

 

 

Street:

 

 

 

City/State/Zip:

 

 

 

Attention:

 

 

 

Tel:

 

 

 

Fax:

 

 

 

Email:

 

--------------------------------------------------------------------------------


 

Annex A

 

PLAN OF DISTRIBUTION

 

We are registering the shares of Common Stock issued to the selling stockholders
and issuable upon exercise of the warrants issued to the selling stockholders to
permit the resale of these shares of Common Stock by the holders of the shares
of Common Stock and warrants from time to time after the date of this
prospectus.  We will not receive any of the proceeds from the sale by the
selling stockholders of the shares of Common Stock.  We will bear all fees and
expenses incident to our obligation to register the shares of Common Stock.

 

The selling stockholders may sell all or a portion of the Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the Common Stock
is sold through underwriters or broker-dealers, the selling stockholders will be
responsible for underwriting discounts or commissions or agent’s commissions. 
The Common Stock may be sold on any national securities exchange or quotation
service on which the securities may be listed or quoted at the time of sale, in
the over-the-counter market or in transactions otherwise than on these exchanges
or systems or in the over-the-counter market and in one or more transactions at
fixed prices, at prevailing market prices at the time of the sale, at varying
prices determined at the time of sale, or at negotiated prices. These sales may
be effected in transactions, which may involve crosses or block transactions. 
The selling stockholders may use any one or more of the following methods when
selling shares:

 

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

·                  privately negotiated transactions;

 

·                  settlement of short sales entered into after the effective
date of the registration statement of which this prospectus is a part;

 

·                  broker-dealers may agree with the selling stockholders to
sell a specified number of such shares at a stipulated price per share;

 

·                  through the writing or settlement of options or other hedging
transactions, whether such options are listed on an options exchange or
otherwise;

 

·                  a combination of any such methods of sale; and

 

·                  any other method permitted pursuant to applicable law.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(1) under the Securities Act, if available,
rather than under this prospectus, provided that they meet the criteria and
conform to the requirements of those provisions.

 

--------------------------------------------------------------------------------


 

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. If the selling stockholders effect such
transactions by selling Common Stock to or through underwriters, broker-dealers
or agents, such underwriters, broker-dealers or agents may receive commissions
in the form of discounts, concessions or commissions from the selling
stockholders or commissions from purchasers of the Common Stock for whom they
may act as agent or to whom they may sell as principal. Such commissions will be
in amounts to be negotiated, but, except as set forth in a supplement to this
Prospectus, in the case of an agency transaction will not be in excess of a
customary brokerage commission in compliance with NASD Rule 2440; and in the
case of a principal transaction a markup or markdown in compliance with NASD
IM-2440.

 

In connection with sales of the Common Stock or otherwise, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the Common
Stock in the course of hedging in positions they assume.  The selling
stockholders may also sell Common Stock short and if such short sale shall take
place after the date that this Registration Statement is declared effective by
the Commission, the selling stockholders may deliver Common Stock covered by
this prospectus to close out short positions and to return borrowed shares in
connection with such short sales.  The selling stockholders may also loan or
pledge Common Stock to broker-dealers that in turn may sell such shares, to the
extent permitted by applicable law. The selling stockholders may also enter into
option or other transactions with broker-dealers or other financial institutions
or the creation of one or more derivative securities which require the delivery
to such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction). Notwithstanding the foregoing, the selling stockholders have
agreed not to use shares registered on this registration statement to cover
short sales of our Common Stock made prior to the date the registration
statement, of which this prospectus forms a part, has been declared effective by
the SEC.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the Common Stock owned by them and, if they default
in the performance of their secured obligations, the pledgees or secured parties
may offer and sell the Common Stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus. 
The selling stockholders also may transfer and donate the Common Stock in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling stockholders and any broker-dealer or agents participating in the
distribution of the Common Stock may be deemed to be “underwriters” within the
meaning of Section 2(11) of the Securities Act in connection with such sales. 
In such event, any commissions paid, or any discounts or concessions allowed to,
any such broker-dealer or agent and any profit on the resale of the shares
purchased by them may be deemed to be underwriting commissions or discounts
under the Securities Act. Selling Stockholders who are “underwriters” within the
meaning of Section 2(11) of the Securities Act will be subject to the applicable
prospectus delivery requirements of the Securities Act and may be subject to
certain statutory liabilities of, including but not limited to, Sections 11, 12
and 17 of the Securities Act and Rule 10b-5 under the Securities Exchange Act of
1934, as amended, or the Exchange Act.

 

Each selling stockholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock.  Upon
the Company being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of Common
Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act,

 

--------------------------------------------------------------------------------


 

disclosing (i) the name of each such selling stockholder and of the
participating broker-dealer(s), (ii) the number of shares involved, (iii) the
price at which such the Common Stock was sold, (iv) the commissions paid or
discounts or concessions allowed to such broker-dealer(s), where applicable,
(v) that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and
(vi) other facts material to the transaction.  In no event shall any
broker-dealer receive fees, commissions and markups, which, in the aggregate,
would exceed eight percent (8%).

 

Under the securities laws of some states, the Common Stock may be sold in such
states only through registered or licensed brokers or dealers.  In addition, in
some states the Common Stock may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with.

 

There can be no assurance that any selling stockholder will sell any or all of
the Common Stock registered pursuant to the shelf registration statement, of
which this prospectus forms a part.

 

Each selling stockholder and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the Common Stock by the
selling stockholder and any other participating person.  To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the Common Stock to engage in market-making activities with
respect to the Common Stock.  All of the foregoing may affect the marketability
of the Common Stock and the ability of any person or entity to engage in
market-making activities with respect to the Common Stock.

 

We will pay all expenses of the registration of the Common Stock pursuant to the
registration rights agreement, including, without limitation, Securities and
Exchange Commission filing fees and expenses of compliance with state securities
or “blue sky” laws; provided, however, that each selling stockholder will pay
all underwriting discounts and selling commissions, if any and any related legal
expenses incurred by it.  We will indemnify the selling stockholders against
certain liabilities, including some liabilities under the Securities Act, in
accordance with the registration rights agreement, or the selling stockholders
will be entitled to contribution.  We may be indemnified by the selling
stockholders against civil liabilities, including liabilities under the
Securities Act, that may arise from any written information furnished to us by
the selling stockholders specifically for use in this prospectus, in accordance
with the related registration rights agreements, or we may be entitled to
contribution.

 

--------------------------------------------------------------------------------


 

Annex B

 

HELICOS BIOSCIENCES CORPORATION

 

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 

The undersigned holder of common stock, par value $0.001 per share, of Helicos
BioSciences Corporation, a Delaware corporation (the “Company”), issued pursuant
to a certain Securities Purchase Agreement by and among the Company and the
Purchasers named therein, dated as of September 15, 2009, understands that the
Company intends to file with the Securities and Exchange Commission a
registration statement on Form S-3 (the “Resale Registration Statement”) for the
registration and the resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Registrable Securities in accordance with
the terms of a certain Registration Rights Agreement by and among the Company
and the Purchasers named therein, dated as of September 15, 2009 (the
“Agreement”).  All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement.

 

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to
Rule 172 under the Securities Act) and be bound by the provisions of the
Agreement (including certain indemnification provisions, as described below). 
Holders must complete and deliver this Notice and Questionnaire in order to be
named as selling stockholders in the Prospectus.  Holders of Registrable
Securities who do not complete, execute and return this Notice and Questionnaire
within five (5)Trading Days following the date of the Agreement (1) will not be
named as selling stockholders in the Resale Registration Statement or the
Prospectus and (2) may not use the Prospectus for resales of Registrable
Securities.

 

Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus.  Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.

 

NOTICE

 

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement. 
The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire and the Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

QUESTIONNAIRE

 

1.                                      Name.

 

(a)                                  Full Legal Name of Selling Stockholder:

 

 

 

--------------------------------------------------------------------------------


 

(b)                                 Full Legal Name of Registered Holder (if not
the same as (a) above) through which Registrable Securities Listed in Item 3
below are held:

 

 

 

(c)                                  Full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by the questionnaire):

 

 

 

2.  Address for Notices to Selling Stockholder:

 

 

 

Telephone:

Fax:

Contact Person:

E-mail address of Contact Person:

 

3.  Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:

 

(a)                                  Type and Number of Registrable Securities
beneficially owned and issued pursuant to the Agreement:

 

 

 

(b)                                 Number of shares of Common Stock to be
registered pursuant to this Notice for resale:

 

 

 

4.  Broker-Dealer Status:

 

(a)                                  Are you a broker-dealer?

 

Yes o    No o

 

--------------------------------------------------------------------------------


 

(b)                                 If “yes” to Section 4(a), did you receive
your Registrable Securities as compensation for    investment banking services
to the Company?

 

Yes o    No o

 

Note:                   If no, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

(c)                                  Are you an affiliate of a broker-dealer?

 

Yes o    No o

 

Note:                   If yes, provide a narrative explanation below:

 

 

 

(c)                                  If you are an affiliate of a broker-dealer,
do you certify that you bought the Registrable Securities in the ordinary course
of business, and at the time of the purchase of the Registrable Securities to be
resold, you had no agreements or understandings, directly or indirectly, with
any person to distribute the Registrable Securities?

 

Yes o    No o

 

Note:                   If no, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

Type and amount of other securities beneficially owned:

 

 

 

6.  Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

 

 

--------------------------------------------------------------------------------


 

7.  Plan of Distribution:

 

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.

 

State any exceptions here:

 

 

 

***********

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Agreement shall be made in
writing, by hand delivery, confirmed or facsimile transmission, first-class mail
or air courier guaranteeing overnight delivery at the address set forth below. 
In the absence of any such notification, the Company shall be entitled to
continue to rely on the accuracy of the information in this Notice and
Questionnaire.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. 
The undersigned understands that such information will be relied upon by the
Company in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

 

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement.  The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

 

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

 

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective.  One of the selling stockholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date.  The issuer was advised that
the short sale could not be made before the registration statement become
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made.  There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”

 

--------------------------------------------------------------------------------


 

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

 

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:

 

 

Beneficial Owner:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------